            Case 2:21-cv-00533-RJC Document 1 Filed 04/21/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                Pittsburgh Division


VICTOR J. FREDERICKS,
on behalf of himself and all similarly situated
individuals,

                   Plaintiff,

       v.                                                             2:21-cv-533
                                                    Civil Action No. _____________________

BLACK KNIGHT SECURITY, INC. and
GENERAL INFORMATION SOLUTIONS,
LLC,

                   Defendants.


                      DEFENDANTS’ JOINT NOTICE OF REMOVAL

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA:

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants General Information

Solutions, LLC (“GIS”) and Black Knight Security, Inc. (“Black Knight”) (collectively,

“Defendants”), by counsel, hereby jointly remove this civil action from the Court of Common

Pleas of Allegheny County, Pennsylvania, Case No. GD-21-1532 (the “State Court Action”), to

the United States District Court for the Western District of Pennsylvania. Removal is proper

because this Court has federal question jurisdiction over this action under 28 U.S.C. § 1331.

Accordingly, Defendants remove this action, and in support of their Notice of Removal, state as

follows:

I.     BACKGROUND

       1.      On or about February 24, 2021, Plaintiff, Victor J. Fredricks (“Plaintiff”), filed a

Complaint against GIS in the Court of Common Pleas of Allegheny County and initiated the
            Case 2:21-cv-00533-RJC Document 1 Filed 04/21/21 Page 2 of 6




State Court Action. In accordance with 28 U.S.C. § 1446(a), attached as Exhibit A is a complete

copy of all process, pleadings, and orders served upon GIS in the State Court Action, and

attached as Exhibit B is a complete copy of all process, pleadings, and orders served upon Black

Knight in the State Court Action.

       2.       Plaintiff served GIS with a copy of the Complaint, and GIS received the

Complaint on March 25, 2021.

       3.       Plaintiff served Black Knight with a copy of the Complaint, and Black Knight

received the Complaint on March 23, 2021.

       4.       This Notice of Removal is being filed within thirty (30) days of Black Knight

receiving the Complaint.       Accordingly, the action is removable pursuant to 28 U.S.C.

§ 1446(b)(1).

       5.       The above-captioned action is a suit for alleged violations of the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).

II.    FEDERAL QUESTION JURISDICTION

       6.       This Court has original jurisdiction over Plaintiff’s FCRA claims pursuant to 28

U.S.C. § 1331, which gives district courts “original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       7.       Removal of this action is proper under 28 U.S.C. § 1441(a), which provides in

pertinent part, “any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a).

       8.       In his Complaint, Plaintiff asserts three causes of action, alleging that Defendants




                                                -2-
            Case 2:21-cv-00533-RJC Document 1 Filed 04/21/21 Page 3 of 6




violated the FCRA, a federal statute. (See Ex. A at ¶¶ 137–57 (alleging claims under 15 U.S.C.

§ 1681b(b)(1)(A), § 1681b(b)(2)(A)(i), and § 1681b(b)(3)(A)).)

       9.      Federal question jurisdiction exists over this action because the allegations

asserted by Plaintiff in the Complaint involve questions that will require resolution of significant,

disputed issues arising under federal law. This case qualifies for federal question jurisdiction

and is removable because Plaintiff’s Complaint alleges claims under, and requires a ruling on,

the FCRA.

       10.     Pursuant to 28 U.S.C. § 1441(b), removal is proper irrespective of the citizenship

or residence of the parties.

III.   COMPLIANCE WITH STATUTORY REQUIREMENTS

       11.     Venue is proper in this Court because this district and division encompass the

Court of Common Pleas of Allegheny County, Pennsylvania, the forum from which the State

Court Action has been removed. See 28 U.S.C. § 1441(a).

       12.     All Defendants consent to removal under 28 U.S.C. § 1446(b)(2)(A).

       13.     In accordance with 28 U.S.C. § 1446(d), a copy of Defendants’ Joint Notice of

Filing Notice of Removal (attached as Exhibit C) is being filed contemporaneously with the

Clerk of the Court of Common Pleas of Allegheny County, Pennsylvania.

       14.     In accordance with 28 U.S.C. § 1446(d), Defendant is also contemporaneously

serving this Notice of Removal on all adverse parties.

       15.     Upon information and belief, the contents of Exhibits A, B, and C constitute the

entire file of the State Court Action as required pursuant to 28 U.S.C. § 1446(a).

IV.    RESERVATION OF RIGHTS

       16.     Defendants deny the allegations contained in Plaintiff’s Complaint and file this




                                                -3-
           Case 2:21-cv-00533-RJC Document 1 Filed 04/21/21 Page 4 of 6




Notice of Removal without waiving any defenses, objections, exceptions, or obligations that may

exist in their favor in either state or federal court, including that this Court or the state court has

personal jurisdiction over Defendants and/or that Plaintiff has agreed to arbitrate these claims, on

an individual, non-class basis, pursuant to the Federal Arbitration Act.

       17.     Further, in making the allegations in this Joint Notice of Removal, Defendants do

not concede in any way that the allegations in the Complaint are accurate, that Plaintiff has

asserted any claims upon which relief can be granted, that this matter may be maintained as a

class action, or that recovery of any of the amounts sought is authorized or appropriate.

       18.     Defendants reserve the right to amend this Joint Notice of Removal.

V.     CONCLUSION

       WHEREFORE, in accordance with the authorities set forth above, Defendants General

Information Solutions, LLC and Black Knight Security, Inc. hereby remove the above-captioned

action from the Court of Common Pleas of Allegheny County, Pennsylvania, to the United States

District Court for the Western District of Pennsylvania, Pittsburgh Division, and seek all further

relief this Court deems equitable and just.




                                                 -4-
          Case 2:21-cv-00533-RJC Document 1 Filed 04/21/21 Page 5 of 6




Dated: April 21, 2021                   Respectfully submitted:


                                        By: /s/ Michael G. Connelly
                                             Michael G. Connelly (Pa. I.D. No. 79991)
                                             TROUTMAN PEPPER HAMILTON
                                             SANDERS LLP
                                             Union Trust Building
                                             501 Grant Street, Suite 300
                                             Pittsburgh, PA 15219
                                             Phone: (412) 454-5000
                                             Fax: (412) 281-0717
                                             michael.connelly@troutman.com

                                       Attorneys for Defendant General Information
                                       Solutions, LLC

                                        and

Dated: April 21, 2021                   By: /s/ Marla N. Presley
                                            Marla N. Presley, Esq. (PA I.D. No.
                                            91020)
                                            1001 Liberty Avenue, Suite 1000
                                            Pittsburgh, PA 15222
                                            Telephone: (412) 232-0404
                                            Facsimile: (412) 232-3441
                                            marla.presley@jacksonlewis.com

                                        Attorneys for Defendant Black Knight
                                        Security, Inc.




                                      -5-
             Case 2:21-cv-00533-RJC Document 1 Filed 04/21/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I certify that on April 21, 2021, I filed the foregoing Joint Notice of Removal with the

Clerk of the Court, and sent notice, via first class mail, postage prepaid, to the following counsel

of record:

                                      Angeli Murthy
                                      Morgan & Morgan, P.A.
                                      8151 Peters Road, 4th Floor
                                      Plantation, FL 33324
                                      Phone: (954) 318-0268
                                      Fax: (954) 327-3016
                                      amurthy@forthepeople.com

                                      Marc R. Edelman
                                      Morgan & Morgan, P.A.
                                      201 N. Franklin Street, Suite 700
                                      Tampa, FL 33602
                                      Phone: (813) 577-4722
                                      Fax: (813) 257-0572
                                      medelman@forthepeople.com

                                      Leonard A. Bennett
                                      Craig C. Marchiando
                                      Consumer Litigation Associates, P.C.
                                      763 J. Clyde Morris Blvd, Suite 1-A
                                      Newport News, VA 23601
                                      Phone: (757) 930-3660
                                      Fax: (757) 257-3450
                                      len@clalegal.com
                                      craig@clalegal.com

                                      Attorneys for Plaintiff


                                                     /s/ Michael Connelly
                                                     Michael G. Connelly




                                               -6-
114968909
